Case 3:20-cv-00047-HES-JBT Document 19 Filed 05/11/20 Page 1 of 3 PagelD 257

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

HIGHLY FAVORED SHEKINAH EL,

Plaintiff,
Vv. CASE NO. 3:20-cv-47-J-20JBT
JIM OVERTON,

Defendant.

_/
ORDER

THIS CAUSE is before this Court on the Magistrate Judge’s Report and
Recommendation (Dkt. 13) that advises this case be dismissed for Plaintiff's failure to state a
claim. In response, Plaintiff filed the following pleadings: 1) an “Affidavit for Transfer to Cure
Want of Jurisdiction” (Dkt. 14); 2) an “Affidavit for Entry of Clerk’s Default Judgment” (Dkt.
16); and 3) an “Affidavit to Compel Discovery Specifically Interrogatories Answers” (Dkt. 17).
This Court will construe these pleadings as objections to the Report and Recommendation.
Procedural History

Plaintiff filed this action in January 2020. (Dkt. 1). In conjunction with her Claim, the
initial pleading, Plaintiff filed a motion for leave to proceed in forma pauperis. (Dkt. 2).

In February 2020, the Magistrate Judge took the motion for leave to proceed in forma
pauperis under advisement but counseled Plaintiff's Claim was deficient and largely
incomprehensible. (Dkt. 6). Plaintiff was given an opportunity to address these deficits by filing
an amended complaint by March 12, 2020.

Plaintiff took a different course of action—she appealed the Magistrate Judge’s Order to
the Eleventh Circuit. (Dkt. 10). On April 22, 2020, the Eleventh Circuit dismissed this appeal
explaining it lacked “jurisdiction to review the magistrate judge’s order because the order had

not been rendered final and appealable by the district court when Highly Favored Shekinah El
Case 3:20-cv-00047-HES-JBT Document 19 Filed 05/11/20 Page 2 of 3 PagelD 258

filed this appeal.” (Dkt. 18).

Plaintiff did not amend her Claim within the timeframe provided by the Magistrate
Judge—nor has she done so at this time. The Magistrate Judge responded by entering the Report
and Recommendation under consideration. (Dkt. 13).

The Report and Recommendation characterized Plaintiff's Claim against Defendant, the
Duval County Tax Collector, as an apparent attempt to sue for Defendant’s failure to remove
certain property from the Tax Collector’s record. (Dkt. 13). The Magistrate Judge explained
Plaintiffs status as a “Moorish American National” did not exclude her from being subject to the
laws of the jurisdiction in which she resided, and Plaintiff's other charges “alleged in the Claim
appeared to have no legal basis.” (/d.) It is also worth noting, the Magistrate Judge identified a
deficiency in the motion for leave to proceed in forma pauperis; Plaintiff had not listed her
monthly expenses or income. (See Dkt. 2). The Magistrate Judge, therefore, recommended this
case be dismissed.

Analysis

If a party files written objections to a Report and Recommendation, a district court “shall
make a de novo determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 636 (b). During this review, the
district court “may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” Jd.

A district court’s obligation to conduct a de novo review is activated after “a proper,
specific objection” to the Report and Recommendation is made. Macort v. Prem, Inc., 208 F.
App’x 781, 784 (11th Cir. 2006) (citing Stokes v. Singletary, 952 F.2d 1567, 1576 (11th

Cir.1992)). Notably, “where a litigant fails to offer specific objections to a magistrate judge’s

2
Case 3:20-cv-00047-HES-JBT Document 19 Filed 05/11/20 Page 3 of 3 PageID 259

factual findings, there is no requirement of de novo review.” Kohser v. Protective Life Corp., 649
F, App’x 774, 777 (11th Cir. 2016) (citing Garvey v. Vaughn, 993 F.2d 776, 779 & n. 9 (11th
Cir.1993)). The objection, significantly, must “be sufficiently specific and not a general
objection to the report.” Macort, 208 F. App’x at 784. To qualify as specific an “objection must
‘identify the portions of the proposed findings and recommendation to which objection is made
and the specific basis for objection.’” Kohser, 649 F. App’x at 777 (quoting Heath v. Jones, 863
F.2d 815, 822 (11th Cir.1989)).

Plaintiff's construed objections are not specific, nor do they identify her issues with the
Report and Recommendation. This Court will consequently adopt the Report and
Recommendation. Out of an abundance of caution, this Court also conducted a de novo review
of the Report and Recommendation and determines that it should be fully adopted. This Court
agrees with the Magistrate Judge that Plaintiff’s Claim does not state causes of action.

Accordingly, it is ORDERED:

1. Plaintiff's construed objections are DENIED, and the Magistrate Judges Report and
Recommendation (Dkt. 13) is ADOPTED;

2. This case is DISMISSED WITHOUT PREJUDICE for Plaintiffs failure to state a
cause of action; and

3. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this Y day of May, 2020.

Copies to:
Hon. Joel B. Toomey
Highly Favored Shekinah El, Pro Se

 
